DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 07/18/2022 have been entered.
Per the 07/18/2022 amendment:
Claims 1, 3-5, 8-11, 13-15 and 18-20 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 7-9 of Remarks, filed 07/18/2022, with respect to the rejection(s) of claim(s) 1-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Veggalam (US 20200344641 A1) based on the clarifying amendments as well as the interview conducted on 07/14/2022. 
During the interview, Attorney Loomis distinguished claims over the art of record in light of Table 2 on Page 22 of the Specification. Examiner has updated the prior art to better capture the claims in light of this discussion. In particular, input data (“plurality of counts of packets of a data flow”) is classified into a plurality of ranges and/or literals and then used for the purpose of network traffic analysis via pattern recognition. Examiner is interpreting these abstractions (“ranges” and/or “literals”) to be mere representations of the input data used during network traffic analysis, and that any form of classification based on packet count would elicit substantially similar results. The categorized input data is then analyzed to determine network conditions, for example congestion, to determine whether or not to send active probes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veggalam (US 20200344641 A1), hereafter V1, in view of Tychon (US 20120311132 A1), hereafter T1.
Regarding Claim 1, V1 discloses the below limitation:	determining a plurality of counts of packets of a data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (V1 Par 45 prediction manager 212 uses state space forecasting that predicts future values of cell congestion (i.e. counts of packets) based on data obtain from a specified time (e.g. historical data); Par 49 prediction manager 212 provides data (e.g., "cell congestion prediction data") which is analogous to a plurality of counts of packets in a data flow);	assigning a corresponding range of number of packets to each count of the plurality of counts, so as to assign a plurality of corresponding ranges (Par 68 instructions can implement abstract data types to perform prediction (e.g. range as an abstraction of the data); Par 44-45 prediction manager 212 may process data 210 prior to use (i.e. by abstracting data into a parameter like range));	determining a repeating pattern in the data flow of the plurality of corresponding ranges (Par 45 Kalman filter forecasting methods consider subsets of recent data and seasonality (i.e. repeating patterns) to predict congestion); 
V1 does not disclose the below limitation:	sending a number of active probe packets based on the determined repeating pattern.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	sending a number of active probe packets based on the determined repeating pattern (T1 Par 111 system performs active monitoring (i.e. via active probing) based on patterns of network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of V1 to include performing active monitoring (i.e. via probing) based on a detected pattern of network traffic as taught by T1.  The inventive concept of Claim 1 is directed to traffic analysis and pattern detection, which V1 performs by using machine learning to analyze traffic data and detect congestion-related patterns. While the instant invention does not claim congestion detection, the input data is packet count which is a closely related concept to congestion. Using BRI to interpret the claims, Examiner is considering a pattern of high packet count being analogous to congestion which is disclosed by V1. The claimed term “range” is being interpreted as a mere abstraction/classification of the data, and thus any representation of the input data could be used in lieu of a “range” without substantially changing the claimed invention. To support this, consider dependent Claim 4 wherein the “range” parameter is further abstracted into a “literal” parameter without otherwise changing the pattern detection step. The suggestion/motivation to combine would have been to tailor active monitoring of the by predicting patterns of congestion/high traffic and avoiding those times to prevent exacerbating network congestion with active probing. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, V1 and T1 disclose the limitations of Claim 1.
V1 does not disclose the below limitation:	wherein a length of the predetermined time period is one second.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	wherein a length of the predetermined time period is one second (T1 Par 54 tallying packets or bytes in monitored flows by calculating packets or bytes per second).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include counting packets per second as taught by T1.  The suggestion/motivation to do so would have been to count packets at a consistent, small timeframe to get more granular network condition information. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, V1 and T1 disclose the limitations of Claim 1.
V1 further discloses the below limitation:	wherein determining the repeating pattern in the data flow of the plurality of corresponding ranges of numbers of packets comprises determining at least one of the plurality of corresponding ranges of numbers of packets is identical to another of the plurality of corresponding ranges of numbers of packets (V1 Par 45 forecast models consider seasonality wherein repeated patterns (i.e. identical plurality of corresponding ranges) are detected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include looking for seasonality (i.e. repeated patterns) in the data in order to predict future network conditions as taught by V1.  The suggestion/motivation to do so would have been to predict time periods of congestion in order to avoid sending probes during those times. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, V1 and T1 disclose the limitations of Claim 1.
V1 further discloses the below limitation:	wherein assigning the corresponding range of number of packets to each count of the plurality of counts further comprises assigning each of the plurality of corresponding ranges of numbers of packets with a corresponding unique literal, so as to assign a plurality of unique literals, each literal representing one of the plurality of corresponding ranges of numbers of packets (V1 Par 68 instructions can implement abstract data types to perform prediction (e.g. strings of literals as an abstraction of the data)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include abstracting the input data as taught by V1.  The suggestion/motivation to do so would have been to simplify data parsing and pattern detection of input data. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim. See also Claim 1 wherein the abstraction of input data is further discussed.
Regarding Claim 5, V1 and T1 disclose the limitations of Claim 4.
V1 further discloses the below limitation:	wherein the determining the repeating pattern in the data flow of the plurality of corresponding ranges of numbers of packets comprises comparing strings of the plurality of literals (V1 Par 45 forecast models consider seasonality wherein repeated patterns (i.e. identical strings) are detected, which necessarily means comparing the data (i.e. strings)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include comparing portions of the input data as taught by V1.  The suggestion/motivation to do so would have been to detect patterns of input data that can be used to predict future network conditions. Examiner also directs attention to prior art Wang at Fig. 1C which discloses scanning a string against a fingerprint (i.e. substring). Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, V1 and T1 disclose the limitations of Claim 1.
V1 does not disclose the below limitation:	wherein the number of active probe packets is based on an average number of packets of a plurality of corresponding ranges of numbers of packets in the repeating pattern.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	wherein the number of active probe packets is based on an average number of packets of a plurality of corresponding ranges of numbers of packets in the repeating pattern (T1 Fig 3, namely block 302 evaluating policies based on received information and then subsequently block 304 activating or deactivating probes based on that evaluation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include activating or deactivating probes based on received information as taught by T1.  The suggestion/motivation to do so would have been to have a policy of sending probes only when predicted congestion is low in order to lower the chance of overloading the network with probe packets. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, V1 discloses the below limitation:	a memory configured to store a plurality of counts of packets of a data flow; and one or more processors in communication with the memory (V1 Fig 3 processor 312 and memory 314), the one or more processors configured to:	determine the plurality of counts of packets of the data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (Par 45 prediction manager 212 uses state space forecasting that predicts future values of cell congestion (i.e. counts of packets) based on data obtain from a specified time (e.g. historical data); Par 49 prediction manager 212 provides data (e.g., "cell congestion prediction data") which is analogous to a plurality of counts of packets in a data flow);	assign a corresponding range of numbers of packets to each count of the plurality of counts, so as to assign a plurality of corresponding ranges (Par 68 instructions can implement abstract data types to perform prediction (e.g. range as an abstraction of the data); Par 44-45 prediction manager 212 may process data 210 prior to use (i.e. by abstracting data into a parameter like range));	determine a repeating pattern in the data flow of the plurality of corresponding ranges (Par 45 Kalman filter forecasting methods consider subsets of recent data and seasonality (i.e. repeating patterns) to predict congestion);
V1 does not disclose the below limitation:	send a number of active probe packets based on the determined repeating pattern.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	send a number of active probe packets based on the determined repeating pattern (T1 Par 111 system performs active monitoring (i.e. via active probing) based on patterns of network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of V1 to include performing active monitoring (i.e. via probing) based on a detected pattern of network traffic as taught by T1.  The inventive concept of Claim 1 is directed to traffic analysis and pattern detection, which V1 performs by using machine learning to analyze traffic data and detect congestion-related patterns. While the instant invention does not claim congestion detection, the input data is packet count which is a closely related concept to congestion. Using BRI to interpret the claims, Examiner is considering a pattern of high packet count being analogous to congestion which is disclosed by V1. The claimed term “range” is being interpreted as a mere abstraction/classification of the data, and thus any representation of the input data could be used in lieu of a “range” without substantially changing the claimed invention. To support this, consider dependent Claim 4 wherein the “range” parameter is further abstracted into a “literal” parameter without otherwise changing the pattern detection step. The suggestion/motivation to combine would have been to tailor active monitoring of the by predicting patterns of congestion/high traffic and avoiding those times to prevent exacerbating network congestion with active probing. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, V1 and T1 disclose the limitations of Claim 11.
V1 does not disclose the below limitation:	wherein the length of the predetermined time period is one second.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	wherein the length of the predetermined time period is one second (T1 Par 54 tallying packets or bytes in monitored flows by calculating packets or bytes per second).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include counting packets per second as taught by T1.  The suggestion/motivation to do so would have been to count packets at a consistent, small timeframe to get more granular network condition information. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, V1 and T1 disclose the limitations of Claim 11.
V1 further discloses the below limitation:	wherein the one or more processors are configured to determine the repeating pattern in the data flow of the plurality of corresponding ranges of numbers of packets by determining at least one of the plurality of corresponding ranges of numbers of packets is identical to another of the plurality of corresponding ranges of numbers of packets (V1 Par 45 forecast models consider seasonality wherein repeated patterns (i.e. identical plurality of corresponding ranges) are detected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include looking for seasonality (i.e. repeated patterns) in the data in order to predict future network conditions as taught by V1.  The suggestion/motivation to do so would have been to predict time periods of congestion in order to avoid sending probes during those times. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, V1 and T1 disclose the limitations of Claim 11.
V1 further discloses the below limitation:	wherein the one or more processors are further configured to assign each of the plurality of corresponding ranges of numbers of packets with a corresponding unique literal, so as to assign a plurality of unique literals, each literal representing one of the plurality of corresponding ranges of numbers of packets (V1 Par 68 instructions can implement abstract data types to perform prediction (e.g. strings of literals as an abstraction of the data)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include abstracting the input data as taught by V1.  The suggestion/motivation to do so would have been to simplify data parsing and pattern detection of input data. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim. See also Claim 1 wherein the abstraction of input data is further discussed.
Regarding Claim 15, V1 and T1 disclose the limitations of Claim 15.
V1 further discloses the below limitation:	wherein the one or more processors determine the repeating pattern in the data flow of the plurality of corresponding ranges of numbers of packets by comparing strings of the plurality of literals (V1 Par 45 forecast models consider seasonality wherein repeated patterns (i.e. identical strings) are detected, which necessarily means comparing the data (i.e. strings)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include comparing portions of the input data as taught by V1.  The suggestion/motivation to do so would have been to detect patterns of input data that can be used to predict future network conditions. Examiner also directs attention to prior art Wang at Fig. 1C which discloses scanning a string against a fingerprint (i.e. substring). Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, V1 and T1 disclose the limitations of Claim 11.
V1 does not disclose the below limitation:	wherein the number of active probe packets is based on an average number of packets of a plurality of corresponding ranges of numbers of packets in the repeating pattern.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	wherein the number of active probe packets is based on an average number of packets of a plurality of corresponding ranges of numbers of packets in the repeating pattern (T1 Fig 3, namely block 302 evaluating policies based on received information and then subsequently block 304 activating or deactivating probes based on that evaluation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include activating or deactivating probes based on received information as taught by T1.  The suggestion/motivation to do so would have been to have a policy of sending probes only when predicted congestion is low in order to lower the chance of overloading the network with probe packets. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, V1 discloses the below limitation:	A non-transitory computer-readable storage medium storing instructions thereon that when executed cause one or more processors (V1 Fig 3 processor 312 and memory 314) to:	determine a plurality of counts of packets of a data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (Par 45 prediction manager 212 uses state space forecasting that predicts future values of cell congestion (i.e. counts of packets) based on data obtain from a specified time (e.g. historical data); Par 49 prediction manager 212 provides data (e.g., "cell congestion prediction data") which is analogous to a plurality of counts of packets in a data flow);	assign a corresponding range of numbers of packets to each count of the plurality of counts, so as to assign a plurality of corresponding ranges (Par 68 instructions can implement abstract data types to perform prediction (e.g. range as an abstraction of the data); Par 44-45 prediction manager 212 may process data 210 prior to use (i.e. by abstracting data into a parameter like range));	determine a repeating pattern in the data flow of the plurality of corresponding ranges (Par 45 Kalman filter forecasting methods consider subsets of recent data and seasonality (i.e. repeating patterns) to predict congestion);
V1 does not disclose the below limitation:	send a number of active probe packets based on the determined repeating pattern.
In the same field of endeavor of network monitoring, T1 does disclose the below limitation:	send a number of active probe packets based on the determined repeating pattern (T1 Par 111 system performs active monitoring (i.e. via active probing) based on patterns of network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of V1 to include performing active monitoring (i.e. via probing) based on a detected pattern of network traffic as taught by T1.  The inventive concept of Claim 1 is directed to traffic analysis and pattern detection, which V1 performs by using machine learning to analyze traffic data and detect congestion-related patterns. While the instant invention does not claim congestion detection, the input data is packet count which is a closely related concept to congestion. Using BRI to interpret the claims, Examiner is considering a pattern of high packet count being analogous to congestion which is disclosed by V1. The claimed term “range” is being interpreted as a mere abstraction/classification of the data, and thus any representation of the input data could be used in lieu of a “range” without substantially changing the claimed invention. To support this, consider dependent Claim 4 wherein the “range” parameter is further abstracted into a “literal” parameter without otherwise changing the pattern detection step. The suggestion/motivation to combine would have been to tailor active monitoring of the by predicting patterns of congestion/high traffic and avoiding those times to prevent exacerbating network congestion with active probing. Therefore, it would have been obvious to combine V1 and T1 to obtain the invention, as specified in the instant claim.

Claim(s) 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over V1 in view of T1 and further in view of Wang (US 20200320270 A1), hereafter W1.
Regarding Claim 6, V1 and T1 disclose the limitations of Claim 5.
V1 and T1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length.
In the same field of endeavor of data analysis, W1 does disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length (W1 Fig 1C block 110 identify fixed-size signature or substring and block 112 compare step).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using a fixed length string to represent input data for the purpose of data analysis as taught by W1. The suggestion/motivation to do so would have been to use a fixed length in order to limit data to discrete chunks and lower potential processing time. Therefore, it would have been obvious to combine V1, T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, V1 and T1 disclose the limitations of Claim 5.
V1 and T1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length.
In the same field of endeavor of data analysis, W1 does disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length (W1 Fig 1C block 114 synthesize variable-size signature scanning and block 116 compare step).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using a variable length string to represent input data for the purpose of data analysis as taught by W1. The suggestion/motivation to do so would have been to use a string of dynamic size to account for a greater variety of input data. Therefore, it would have been obvious to combine V1, T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, V1 and T1 disclose the limitations of Claim 15.
V1 and T1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length.
In the same field of endeavor of data analysis, W1 does disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length (W1 Fig 1C block 110 identify fixed-size signature or substring and block 112 compare step).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include using a fixed length string to represent input data for the purpose of data analysis as taught by W1. The suggestion/motivation to do so would have been to use a fixed length in order to limit data to discrete chunks and lower potential processing time. Therefore, it would have been obvious to combine V1, T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, V1 and T1 disclose the limitations of Claim 15.
V1 and T1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length.
In the same field of endeavor of data analysis, W1 does disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length (W1 Fig 1C block 114 synthesize variable-size signature scanning and block 116 compare step).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include using a variable length string to represent input data for the purpose of data analysis as taught by W1. The suggestion/motivation to do so would have been to use a string of dynamic size to account for a greater variety of input data. Therefore, it would have been obvious to combine V1, T1 and W1 to obtain the invention, as specified in the instant claim.


Claim(s) 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over V1 in view of T1 and further in view of McGrew (US 20180278629 A1), hereafter M1.
Regarding Claim 8, V1 and T1 disclose the limitations of Claim 1.
V1 and T1 do not disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges of numbers of packets so as to widen at least one range.
In the same field of endeavor of network traffic analysis, M1 does disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges of numbers of packets so as to widen at least one range (M1 Par 31 traffic analysis process 248 classifies data (e.g. into ranges and/or literals) and a learning process may adjust the parameters (i.e. widen the range)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include assigning parameters to represent input data and then adjusting those parameters, for example by widening the representative data of the parameter, as taught by M1. The suggestion/motivation to do so would have been to dynamically adjust abstractions of input data in order to update the congestion detection algorithm to potentially work better. Therefore, it would have been obvious to combine V1, T1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, V1 and T1 disclose the limitations of Claim 1.
V1 and T1 do not disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges of numbers of packets so as to narrow at least one range.
In the same field of endeavor of network traffic analysis, M1 does disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges of numbers of packets so as to narrow at least one range (M1 Par 31 traffic analysis process 248 classifies data (e.g. into ranges and/or literals) and a learning process may adjust the parameters (i.e. narrow the range)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include assigning parameters to represent input data and then adjusting those parameters, for example by narrowing the representative data of the parameter, as taught by M1. The suggestion/motivation to do so would have been to dynamically adjust abstractions of input data in order to update the congestion detection algorithm to potentially work better. Therefore, it would have been obvious to combine V1, T1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, V1 and T1 disclose the limitations of Claim 11.
V1 and T1 do not disclose the below limitation:	wherein the one or more processors are further configured to adjust the plurality of corresponding ranges of numbers of packets so as to widen or narrow at least one range.
In the same field of endeavor of network traffic analysis, M1 does disclose the below limitation:	wherein the one or more processors are further configured to adjust the plurality of corresponding ranges of numbers of packets so as to widen or narrow at least one range (M1 Par 31 traffic analysis process 248 classifies data (e.g. into ranges and/or literals) and a learning process may adjust the parameters (i.e. adjust the range)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include assigning parameters to represent input data and then adjusting those parameters, for example by widening or narrowing the representative data of the parameter, as taught by M1. The suggestion/motivation to do so would have been to dynamically adjust abstractions of input data in order to update the congestion detection algorithm to potentially work better. Therefore, it would have been obvious to combine V1, T1 and M1 to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412